 1

 2
           NOTE: CHANGES MADE BY THE COURT
 3

 4

 5
                                                           JS-6
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 KEE SOOK AHN,                              Case No.: 2:21-cv-00509 RGK (MRWx)
                                              Assigned to R. Gary Klausner
12                Plaintiff,
                                              [PROPOSED] ORDER GRANTING
13          vs.                               DISMISSAL OF THE ENTIRE
                                              ACTION
14
     MARCELO REYES D/B/A LOS
15 REYES NATURAL FRUIT DRINK;

16 TRANS PLUS LLC; and DOES 1 to
     10,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                       [PROPOSED] ORDER
 1         Based on the request from Plaintiff and for good cause shown:
 2

 3         IT IS HEREBY ORDERED that the entire action be dismissed with
 4

 5   Prejudice. with the Court to retain jurisdiction up until June 20, 2021.
 6

 7         SO ORDERED.
 8

 9         DATED: May 24, 2021                      _______________________________
10                                                  United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
